Citation Nr: 1433004	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  07-32 647	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial rating greater than 30 percent for the period prior to April 17, 2007, and greater than 50 percent for the period thereafter, for posttraumatic stress disorder (PTSD), major depression, anxiety order, and polysubstance dependence disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a June 2006 rating decision, the RO granted entitlement to service connection and assigned an initial rating of 30 percent for PTSD, major depression, anxiety order, and polysubstance dependence disorder.  

Thereafter, in an August 2009 rating decision, the RO increased the disability rating to 50 percent, effective from August 18, 2008.   Moreover, in a December 2012 rating decision, the Appeals Management Center (AMC) found that the 50 percent rating should be effective from April 17, 2007.  As these decisions did not represent a full grant of the benefit sought on appeal, and the Veteran has not expressed satisfaction with this determination, the matter remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the issue on appeal is as stated on the first page of this decision.

The Veteran testified before the undersigned Veterans Law Judge via videoconference from the RO in December 2011.  A transcript of that hearing is associated with the claims file.  

The Veteran's claim was remanded for additional development by the Board in February 2012.  The matter again is before the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1973 to August 1979. 

2.  On May 5, 2014, the Board received notification that the Veteran died in April 2014.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


